PNG
    media_image1.png
    172
    172
    media_image1.png
    Greyscale
United States Patent and Trademark Office    
        
            
                                
            
        
    

Commissioner for Patents
United States Patent and Trademark Office
P.O. Box 1450
Alexandria, VA 22313-1450
www.uspto.gov




In re Patent No. 10,709,846
Issue Date: 2020 July 14
Application No. 15/100,275
Filing or 371(c) Date: 27 May 2016
Attorney Docket No. P-10597 (066810-01748) 
:
:
:
:	DECISION ON PETITION
:
:
:

This is in response to patentee’s “REQUEST FOR RECALCULATION OF PATENT TERM ADJUSTMENT IN VIEW OF SAFE HARBOR STATEMENT UNDER 37 CFR 1.704(d)” filed October 1, 2020. The request is considered timely filed with a one (1) month extension of time.

Patentee requests Recalculation of the Patent Term Adjustment under 35 U.S.C. 154(b) on the sole basis that the USPTO failed to recognize that an Information Disclosure Statement (IDS) was accompanied by a safe harbor statement under 37 CFR 1.704(d).
 
The Office has manually reviewed the request for reconsideration of patent term adjustment (PTA) filed under the interim procedure and recalculated the PTA to be three hundred twenty-three (323) days. Using the formula “A” delay + “B” delay + “C” delay - overlap - applicant delay = X, the amount of PTA is calculated as following:  385 + 140 + 0 – 0 – 202 = 323 days.

A Request for Recalculation of Patent Term Adjustment under this interim procedure is not considered a Request for Reconsideration within the meaning of 35 U.S.C. 154(b)(3) and 37 CFR 1.704(b). A Recalculation of PTA under this interim procedure is NOT the Director’s decision on patentee’s request for reconsideration within the meaning of 35 U.S.C. 154(b)(3) and (b)(4). 

Request for Information 

The IDSs filed January 11, 2019, August 20, 2019, and December 4, 2019 are not accompanied by statement(s) in accordance with 37 CFR 1.704(d).

The IDSs referenced above are accompanied by statements which appear to be intended as statement(s) under 37 CFR 1.704(d), but the statements provided with the IDSs filed January 11, 2019, August 20, 2019, and December 4, 2019 vary from the language of 37 CFR 1.704(d) and are not considered statements under 37 CFR 1.704(d). The present (or absence) of a § 1.704(d) statement is decisive. Only by compliance with the certification requirements of 37 CFR 1.704(d) will the Office not enter a period of reduction for an IDS filed under the circumstance 

The Office is seeking the following:

It appears that petitioner wants to obtain the benefit of a § 1.704(d) statement. In order to receive such benefit, the statement under 37 CFR 1.704(d) must be made (the Office will not waive the requirement to make the statement) and a petition under 37 CFR 1.705(b) and a petition under 37 CFR 1.183 (including the petition fees) must be filed and granted to waive the requirement of 1.704(d) that the statement accompany the IDS.

Patentee has two (2) months from the date of the Office’s Request for Information to file a renewed request supplying the requested information. This two (2) month period is extendable under 37 CFR 1.136(a).  If patentee responds more than two months after the mail date of the information request, patentee is required to pay the extension of time fee. If patentee fails to timely supply the requested information, the Office will issue its redetermination or decision on patent term adjustment and will deny patentee’s petition with respect to the issues for which the information was requested. 

If patentee disagrees with the recalculation under this interim procedure, patentee must file a response to the recalculation within TWO MONTHS of the mail date of the recalculation.  No extensions of time will be available.  If patentee fails to respond to the recalculation within TWO MONTHS of the mail date of the recalculation and the USPTO’s determination of the amount of recalculated PTA is different from that printed on the front of the patent, the USPTO will sua sponte issue a certificate of correction that reflects the recalculated PTA. 

If patentee responds to the recalculation by requesting changes to the recalculation NOT related to the safe harbor statement, patentee must comply with the requirements of 37 CFR 1.705(b)(1) and (2).  

Telephone inquiries specific to this matter should be directed to the undersigned at (571) 272-3231.


/DOUGLAS I WOOD/Attorney Advisor, OPET